         Case: 4:20-cv-00106-JMV Doc #: 27 Filed: 04/21/21 1 of 1 PageID #: 96




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

GREGORY K. ALLEN, JR. (# 164049)                                                               PLAINTIFF

v.                                                                                 No. 4:20CV106-JMV

M.S.P. WARDEN SIMON, ET AL.                                                             DEFENDANTS


                    ORDER GRANTING DEFENDANTS’ MOTION [25]
               TO FILE RESPONSE TO SCHEDULING ORDER UNDER SEAL

        This matter comes before the court on the motion [25] by the defendants to file their response

to the court’s scheduling order under seal. As the document in question contains sensitive

information, the instant motion [25] is GRANTED. The Clerk of the Court is DIRECTED to

restrict access to the defendants’ response to the court’s scheduling order to parties only.


        SO ORDERED, this, the 21st day of April, 2021.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
